Exhibit 10.1

 

Second Amendment to Settlement Agreement

 

This Second Amendment to Settlement Agreement, dated March 6, 2020 (this
“Amendment”), is by and among Eric L. Oliver, SoftVest, L.P., SoftVest Advisors,
LLC, Murray Stahl, Horizon Kinetics LLC, Horizon Kinetics Asset Management LLC
(f/k/a Horizon Asset Management LLC), Allan R. Tessler, ART-FGT Family Partners
Limited, and Tessler Family Limited Partnership (collectively, the “Investor
Group”), on the one hand, and Texas Pacific Land Trust (the “Trust”), John R.
Norris III and David E. Barry, on the other hand (each, a “Party” and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Parties previously entered into that certain Settlement Agreement,
dated July 30, 2019 (the “Settlement Agreement”);

 

WHEREAS, the Conversion Exploration Committee of the Trust recommended a plan of
conversion on January 20, 2020;

 

WHEREAS, the Parties entered into that certain First Amendment to Settlement
Agreement, dated February 20, 2020; and

 

WHEREAS, the Parties desire hereby to amend the Settlement Agreement in the
manner set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.The last sentence of Item 5 of the Settlement Agreement is hereby amended and
restated in its entirety as follows:

 

“Notwithstanding anything to the contrary in this Agreement, the Decision Period
shall extend through March 20, 2020.”

 

2.This Amendment modifies the Settlement Agreement only to the extent set forth
herein. Except as specifically amended by this Amendment, the Settlement
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified and confirmed.    3.The construction and interpretation of
this Amendment shall be exclusively governed by the laws of the State of Texas,
without giving effect to its conflict of law rules.    4.This Amendment may be
executed in one or more counterparts, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the Parties hereto and delivered to each of the other Parties
hereto. Delivery of an executed counterpart of this Amendment by facsimile or
electronic mail in portable document format (pdf) shall be equally as effective
as delivery of an original executed counterpart of this Amendment.    5.This
Amendment shall be binding upon and inure to the benefit of the Parties and
their respective successors, parents, affiliates, subsidiaries, officers,
trustees, directors, partners, employees, and permitted assigns.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Amendment or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

  TEXAS PACIFIC LAND TRUST       By:

/s/ David E. Barry

    Name: David E. Barry     Title:   Trustee         By:

/s/ John R. Norris, III

    Name: John R. Norris, III     Title:   Trustee

  

[Signature Page to Second Amendment to Settlement Agreement]

 

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Amendment or
caused to the same to be executed by its duly authorized representative as of
the date first above written.

 

  THE INVESTOR GROUP

 



HORIZON KINETICS LLC       By:

/s/ Jay Kesslen

    Name: Jay Kesslen     Title:   General Counsel         SOFTVEST ADVISORS,
LLC       By:

/s/ Eric L. Oliver

    Name: Eric L. Oliver     Title:   President         ART-FGT FAMILY PARTNERS
LIMITED       By: TESSLER FMC LLC, its general partner         By: /s/ Andrea
Tessler     Name: Andrea Tessler     Title:   Manager         TESSLER FAMILY
LIMITED PARTNERSHIP       By: APRES VOUS LLC, its general partner         By:
/s/ Andrea Tessler     Name: Andrea Tessler     Title:   Manager



  

 

[Signature Page to Second Amendment to Settlement Agreement]



 

